DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed January 7th, 2022, has been fully considered and entered. Accordingly, Claims 1-12, 14-19, and 22-23 are pending in this application. Claims 1-2, 4-8, and 15 were amended. Claims 22-23 were added. Claims 13, and 21 were cancelled. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 10, 11, 13, 15, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Duffield et al. (US 2019/0361885 A1) in view of Colena (US 2020/0074412 A1), further in view of Vutharkar et al. (US 2020/0099614 A1).
Regarding Claim 1, Duffield teaches a system, comprising: 
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
[0128] “The time series service 100 also includes a main memory 906, such as a random access memory (RAM), cache and/or other dynamic storage devices, coupled to bus 902 for storing information and instructions to be executed by processor(s) 904.” 

determining a first time window for which to determine monitoring information from a group of time series databases (TSDBs);
[0028] “FIG. 2 illustrates an example graphical user interface for presentation and/or interaction with one or more time series, according to some embodiments of the present disclosure.” 
[0037] FIG. 1 “The time series service may receive initial time series queries and may generate planned queries from the initial queries. The planned queries may efficiently query the one or more time series databases and/or data pipeline systems.”

querying each TSDB of the one or more selected TSDBs for monitoring data corresponding to the respective availability history of each TSDB of the one or more selected TSDBs;
[0037] FIG. 1 “The time series service may receive initial time series queries and may generate planned queries from the initial queries. The planned queries may efficiently query the one or more time series databases and/or data pipeline systems.”
[0056] FIG. 1, FIG 3, “The retrieved corresponding data can include identifiers corresponding to the 100 time series nodes. The time series service 100 and/or a time series database can apply the time series operation corresponding to the node 328 to the results from the query node 326 that generates the output 330.”

and determining the monitoring information based on a response from the querying each TSDB of the one or more selected TSDBs.
[0056] FIG. 1, FIG. 3 “In the example, the time series service 100 determines a maximum speed from each of the retrieved 100 time series that results in the output data values 330. Accordingly, the time series service 100 may execute multiple queries against the time series database to respond to a time series request.”

Duffield does not explicitly teach performing iterations of selecting a new one of the group of TSDBs with a greatest availability history during the first time window to produce one or more selected TSDBs until times of the first time window are covered by a combined availability history of the one or more selected TSDBs

Colena does teach performing iterations of selecting databases with a greatest availability history
[0119] “The set of failure probabilities may be determined based on various factors, such as data detected by one or more sensors associated with one or more machines, usage frequencies of the machines, usage durations of the machines, and/or types of usage of the machines.”
[0003] Machine defined by the inventor as “A machine is a hardware apparatus configured to perform one or more functions. Examples of machines include factory machines (such as manufacturing machines), trucks, and computing devices.”
Usage history is availability history as a machine cannot be used when not available, greater use means greater available history to associate with higher failure probabilities 

during the first time window to produce one or more selected databases until times of the first time window are covered by a combined availability history of one or more selected databases;
[0151] FIG. 1 “The search directive generator 116 obtains a set of instructions corresponding to the first time window prioritization method. The set of instructions prioritizes assignment of certain time windows over other time values for the high risk machines.”
[0152] FIG. 1 “The search directive generator 116 generates a set of instructions corresponding to the first time window prioritization method. As an example, a search directive generator determines a time window prioritization method by referring to a set of mappings stored in a data repository.”
[0101] FIG. 1 “In an embodiment, a CP search directive 124 includes assigning one of the earliest available time windows to maintenance tasks for machines associated with greatest failure probabilities. Additionally or alternatively, the CP search directive 124 includes assigning one of the latest available time windows to maintenance tasks for machines associated with lowest failure probabilities.”
Machines [0003] as defined already by Colena defined further but not limited to [0116] “As another example, a set of machines that need to be maintained may be cloud servers in a cloud network”
Produced time window is filled by a maintenance prioritization algorithm based on but not limited to usage history or availability history of the machines

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Duffield (teaching on improving the functionality of time series databases and time series operations) in view of Colena (teaching on prioritization for efficient maintenance of machines), and arrived at a system that provides access to search through time series databases to arrive at which databases should be used for maintenance purposes. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing access to search through time series databases to arrive at which databases should be used queried for improved time series databases and time series operations (see Colena, [0004] “A machine generally needs maintenance service from time to time….”). In addition, both the references (Duffield and Colena) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between both of the references highly suggests an expectation of success.

Duffield, and Colena do not explicitly teach determining, based on the times when the respective TSDBs are online and offline, respective availability histories for respective TSDBs of the group of TSDBs that indicate respective time periods for which the respective TSDBs have data indicative of system metrics of a status of a node of the system; 

Vutharkar does teach determining, based on the times when the respective TSDBs are online and offline, respective availability histories for respective TSDBs of the group of TSDBs that indicate respective time periods for which the respective TSDBs have data indicative of system metrics of a status of a node of the system;
[0031] “from database metrics indicating whether the master replica within a given database shard is available or down.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Duffield (teaching on improving the functionality of time series databases and time series operations) in view of Colena (teaching on prioritization for efficient maintenance of machines), further in view of Vutharkar (teaching time-series data monitoring with sharded server) and arrived at a system that provides access to search through time series databases to arrive at which databases should be used for maintenance purposes. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of improving failover (see Vutharkar, [0015]). In addition, both the references (Duffield, Colena, and Vutharkar) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between both of the references highly suggests an expectation of success.

The combination of Duffield, Colena, and Vutharkar further teaches:
maintaining respective monitored network connections with respective TSDBs of the group of TSDBs; determining, based on the respective monitored network connections, times when the respective TSDBs are online or offline.
[0031] “At the monitoring system 302, the individual monitoring-server instances 308 aggregate at least some of the time-series metrics data 312 received from their respective targets 304 based on aggregation and recording rules to generate “level-0” aggregated metrics 314 (herein also “lower-level aggregated metrics”), which are themselves time-series metrics. A monitoring-server instance 308 scraping multiple shards of a target (e.g., multiple database shards) may, for instance, aggregate metrics across these shards. For example, from database metrics indicating whether the master replica within a given database shard is available or down.”

Regarding claim 2, Duffield in view of Colena, further in view of Vutharkar teaches all the elements of claim 1. Duffield, Colena, and Vutharkar further teaches: 
wherein a first TSDB of the group of TSDBs has a first respective availability history,
Duffield see FIG. 3, depicts a plurality individual time series data objects with individual time series data which is the available history of a database.

wherein, a second TSDB of the group of TSDBs has a second respective availability history,
Duffield see FIG. 3, depicts a plurality individual time series data objects with individual time series data which is the available history of a database.

wherein performance of the iterations of the selecting comprises selecting the first TSDB of the group of TSDBs before selecting the second TSDB of the group of TSDBs,
Duffield [0123] FIG. 1 “The conditional logic can specify a preference for the query executor 108 to select a minimum number of time series databases and/or data pipeline systems to query and/or communicate with.”
Colena [0119] “The set of failure probabilities may be determined based on various factors, such as data detected by one or more sensors associated with one or more machines, usage frequencies of the machines, usage durations of the machines, and/or types of usage of the machines.”

and wherein the querying each TSDB of the one or more selected TSDBs for the monitoring of the data corresponding to the respective availability history comprises: 
Duffield [0048] FIG. 2 “Other time series contexts include any situation where a physical device, such as mechanical hardware, can be monitored and measurement data can collected. An example first graph 210 corresponds to time series data for water allocation values over time.”
Duffield [0056] “The time series service 100 may execute multiple queries against the time series database to respond to a time series request.”

querying the second TSDB for a portion of the second respective availability history that is disjoint from the first respective availability history.
Duffield [0037] FIG. 1 “The time series service can also identify which of multiple time series databases to query based on efficiency and/or trigger population or hydration of time series data from a data pipeline system if the data is missing in a database.”
Colena [0119] “The set of failure probabilities may be determined based on various factors, such as data detected by one or more sensors associated with one or more machines, usage frequencies of the machines, usage durations of the machines, and/or types of usage of the machines.”

Regarding claim 3, Duffield in view of Colena, further in view of Vutharkar teaches all the elements of claim 1. Duffield, Colena, and Vutharkar further teaches:
a set of computing nodes of a computing cluster, and wherein each TSDB of the group of 'I'SDBs monitors the set of computing nodes.
Duffield FIG. 2 “The user interface 200 can enable a user to retrieve time series data, query and/or find a time series, view time series data at different periods of time, view time series data at different zoom levels, and/or simultaneously view different time series data over the same time period.”
Node is any system or device connected to a network. A group of nodes is also a cluster. FIG. 2 shows monitoring of a device connected to a network using time series data.

Regarding claim 4, Duffield in view of Colena, further in view of Vutharkar teaches all the elements of claim 1. Duffield, Colena, and Vutharkar further teaches:
omitting a first TSDB of the group of TSIDBs that is currently unavailable from performance of the iterations of the selecting of the new one of the group of TSDBs.
Duffield [0037] “The time series service may receive initial time series queries and may generate planned queries from the initial queries. The planned queries may efficiently query the one or more time series databases and/or data pipeline systems.”
Efficient querying implies that a database would be skipped over if not available, also obvious to skip over a database that is not available during iteration for a specific time window.

Regarding claim 5, Duffield in view of Colena, further in view of Vutharkar teaches all the elements of claim 1. Duffield, Colena, and Vutharkar further teaches:
selecting a first TSDB of the group of TSDBs before selecting a second TSDB of the group of TSDBs in response to determining that the first TSDB has a first respective availability history corresponding to the first time window for a first amount of time,
Duffield [0067] FIG. 5A “In other embodiments, the first time series 502 is stored at a first frequency, such as 50 hertz or 50 times per second, and the second time is stored at a second frequency, such as 100 hertz or 100 times per second. The second time unit or the second frequency can be more granular than the first time unit. For example, the first time unit can be seconds and the second time unit can be milliseconds or microseconds. Thus, the second time series 506 can include more data values than the first time series 502, since the data of the second time series 506 was recorded at a greater granularity.”

determining that the second TSDB has a second respective availability history corresponding to the first time window for a second amount of time, 
Duffield [0067] FIG. 5A “In other embodiments, the first time series 502 is stored at a first frequency, such as 50 hertz or 50 times per second, and the second time is stored at a second frequency, such as 100 hertz or 100 times per second. The second time unit or the second frequency can be more granular than the first time unit. For example, the first time unit can be seconds and the second time unit can be milliseconds or microseconds. Thus, the second time series 506 can include more data values than the first time series 502, since the data of the second time series 506 was recorded at a greater granularity.”

determining that the first amount of time is greater than the second amount of time.
[0101] FIG. 1 “In an embodiment, a CP search directive 124 includes assigning one of the earliest available time windows to maintenance tasks for machines associated with greatest failure probabilities. Additionally or alternatively, the CP search directive 124 includes assigning one of the latest available time windows to maintenance tasks for machines associated with lowest failure probabilities.”
Colena [0119] “failure probabilities may be determined based on various factors, such as data detected by one or more sensors associated with one or more machines, usage frequencies of the machines, usage durations of the machines, and/or types of usage of the machines.”
Machine is defined (see Colena, [0003]), usage history determining available history of said machine determining length of time

Claims 6, 7, 9, 12, 14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duffield in view of Colena in view of Vutharkar, further in view of Bellingan et al. (US 9,659,040 B1).
Regarding claim 6, Duffield in view of Colena, further in view of Vutharkar teaches all the elements of claim 1. Duffield, Colena, and Vutharkar further teaches:
selecting a first TSDB of the group of TSDBs before selecting a second TSDB of the group of TSDBs in response to determining that a first respective availability of the first TSDB during the first time window is equal to a second respective availability of the second TSDB during the first time window, 
Duffield [0067] FIG. 5A “In other embodiments, the first time series 502 is stored at a first frequency, such as 50 hertz or 50 times per second, and the second time is stored at a second frequency, such as 100 hertz or 100 times per second. The second time unit or the second frequency can be more granular than the first time unit. For example, the first time unit can be seconds and the second time unit can be milliseconds or microseconds. Thus, the second time series 506 can include more data values than the first time series 502, since the data of the second time series 506 was recorded at a greater granularity.”
Duffield compares time windows of same time

and to determining that the first respective availability has a first number of parameters that is greater than a second number of parameters of the second respective availability. 
[0101] FIG. 1 “In an embodiment, a CP search directive 124 includes assigning one of the earliest available time windows to maintenance tasks for machines associated with greatest failure probabilities. Additionally or alternatively, the CP search directive 124 includes assigning one of the latest available time windows to maintenance tasks for machines associated with lowest failure probabilities.”
Colena [0146] FIG. 1, FIG. 2, FIG. 4 “One or more embodiments include determining whether a failure probability of each machine is above a high threshold value (Operation 402). A search directive generator 116 obtains a failure probability of each machine, as described above at Operation 206. The search directive generator 116 compares the failure probability of each machine to a high threshold value. The high threshold value may be a fixed value or a configurable value. The high threshold value may be stored in a data repository, specified by a user, and/or determined by an application.”
Machine is defined (see Colena, [0003]), usage history determining available history of said machine determining length of time

Duffield in view of Colena in view of Vutharkar does not explicitly teach using intersections as defined by the applicant as a parameter for comparison.

Bellingan however teaches identifying intersections based on available history from databases.
Bellingan FIG. 6, Col 8 Lines 10-20 “Operation 602 depicts identifying a subset of databases in a fleet of databases against which the baseline will be compared. As noted, a schema management module might accept a list of IP addresses of the databases to be compared against a reference schema. Embodiments may also detect a subset through automated means. For example, an embodiment might maintain a list of computing nodes or databases that have recently undergone downtime or experienced other errors. These may have developed a schema discrepancy and may be identified for investigation using the abilities of a schema management module.” 
Intersections defined as disjoint periods in availability as defined by inventor interpreted by examiner as missing periods or periods of error/downtime. The embodiment maintained list would obviously have a list when monitoring that has a list to compare for databases that has had different downtimes.
A schema defined as Bellingan, Col 2, Lines 27-39 “A database may be associated with one or more schema definitions. Schema may be defined as a definition of the structure used by the database to maintain a collection of data. Schema may include table definitions, column definitions, data types, primary key and foreign key constraints, uniqueness constraints, collation, privilege grants, stored procedures and so forth. Schema may, for example, include information for defining a table maintained by the database as a collection of rows and columns, with columns of various data types. Schema may be used to define relationships between two tables, to grant permission to read or write data stored in a table and so forth.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Duffield (teaching on improving the functionality of time series databases and time series operations) in view of Colena (teaching on prioritization for efficient maintenance of machines) in view of Vutharkar (teaching time-series data monitoring with sharded server), further in view of Bellingan (teaching the management of a plurality of databases), and arrived at a system that provides access to iterate through a plurality of time series databases to arrive at the selection of the most accurate and complete available history from databases with different time availability periods for maintenance purposes. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing access to a system to iterate through a plurality of time series databases to arrive at the selection of the most accurate and complete available history from databases with different time availability periods queried for improved time series databases and time series operations (see Colena, [0004] “A machine generally needs maintenance service from time to time….”) (see Bellingan FIG. 6, Col 8 Lines 10-20 “Operation 602 depicts identifying a subset of databases in a fleet of databases against which the baseline…”). In addition, the references (Duffield, Colena, Vutharkar, and Bellingan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between the references highly suggests an expectation of success.

Regarding claim 7, Duffield in view of Colena, further in view of Vutharkar teaches all the elements of claim 1. Duffield, Colena, and Vutharkar further teaches:
selecting a first TSDB of the group of TSDBs before selecting a second TSDB of the group of TSDBs in response to determining that a first respective availability of the first TSDB during the first time window is equal to a second respective availability of the second TSDB during the first time window,
Duffield [0067] FIG. 5A “In other embodiments, the first time series 502 is stored at a first frequency, such as 50 hertz or 50 times per second, and the second time is stored at a second frequency, such as 100 hertz or 100 times per second. The second time unit or the second frequency can be more granular than the first time unit. For example, the first time unit can be seconds and the second time unit can be milliseconds or microseconds. Thus, the second time series 506 can include more data values than the first time series 502, since the data of the second time series 506 was recorded at a greater granularity.”
Duffield compares time windows of same time.

Duffield in view of Colena in view of Vutharkar does not explicitly teach to determining that the first respective availability has a first number of intersections that is equal to a second number of intersections of the second respective availability

Bellingan however teaches to determining that the first respective availability has a first number of intersections that is equal to a second number of intersections of the second respective availability,
Bellingan FIG 6, Col 8 Lines 21-29 “Embodiments may perform monitoring of a fleet of databases to identify a subset of databases that might develop discrepancies in their schemas. For example, events such as database downtime, restoration from backup, application errors, database script errors and so forth might be monitored and tracked. On a periodic basis, embodiments may access records of databases that have experienced such events, and use the records to determine a subset of databases to perform schema inspection on.”
The monitoring of databases for discrepancies like intersections against a baseline (Bellingan Col 8 Lines 10-20) is determining equality
Using an intersection parameter to compare several machine histories (see Colena [0003, 0119], would be obvious.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Duffield (teaching on improving the functionality of time series databases and time series operations) in view of Colena (teaching on prioritization for efficient maintenance of machines) in view of Vutharkar (teaching time-series data monitoring with sharded server), further in view of Bellingan (teaching the management of a plurality of databases), and arrived at a system that provides access to iterate through a plurality of time series databases to arrive at the selection of the most accurate and complete available history from databases with different time availability periods for maintenance purposes. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of providing access to a system to iterate through a plurality of time series databases to arrive at the selection of the most accurate and complete available history from databases with different time availability periods queried for improved time series databases and time series operations (see Colena, [0004] “A machine generally needs maintenance service from time to time….”) (see Bellingan FIG. 6, Col 8 Lines 10-20 “Operation 602 depicts identifying a subset of databases in a fleet of databases against which the baseline…”). In addition, the references (Duffield, Colena, Vutharkar, and Bellingan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between the references highly suggests an expectation of success.

The combination of Duffield, Colena, Vutharkar, and Bellingan further teaches:
and to determining that a first overall availability history of the first TSDB is greater than a second overall availability history of the second TSDB.
Bellingan, Col 17 Lines 12-20, “identify a discrepancy between the first schema and the second schema, based at least in part on comparing the first identifier to the second identifier, the first set of properties to the second set of properties, and the first information indicative of an order to the second information indicative of an order; and communicate information indicative of the discrepancy”)
Using availability history (see Duffield, [0037]) as an identifier, identifying the discrepancy can be interpreted as identifying the differences in availability history, using Colena (see [0119]) a determination based on the comparison of the availability history.

Regarding claim 8,
Claim 8 is similar in scope to claim 1; therefore rejected under the same rationale.

Regarding claim 9,
Claim 9 is similar in scope to claim 7; therefore rejected under the same rationale.

Regarding claim 10,
Claim 10 is similar in scope to claim 4; therefore rejected under the same rationale
Claim 4 goes over the omission of a time series database in a group of time series databases if it is unavailable. This concludes that determining respective time series databases used in the method by reason is available for iteration or it would omitted. 

Regarding claim 11,
Claim 11 is similar in scope to claim 1 and claim 4; therefore rejected under the same rationale.
Claim 4 goes over the omitting an unavailable database and based on claim 1, a new iteration will begin and a second selected TSDB will be available for operations before the query

Regarding claim 12,
Claim 12 is similar in scope to claim 5; therefore rejected under the same rationale.
Additionally, Bellingan teaches that once a failure event has been detected during automated procedures, that an operation comparing the two schemas (see Col 2 Lines 27-39) will begin, Col 7, Lines 51-63, FIG. 6 “Operation 600 depicts initiating a comparison of schema in response to an event. A wide variety of events may trigger a comparison. Non-limiting examples include upon request by an internal or external user, restoration of a computing device or database from backup, new database installations, new application installations, application upgrades, in response to unexplained failures and so forth. In some cases, scripts or other automated procedures may be employed to alter the schema used by a number of databases. These automated procedures may fail for various reasons. Accordingly, schema comparison may be performed after such events as a mechanism for detecting failures in the deployment of new database schemas.”

Regarding claim 14,
Claim 14 is similar in scope to claim 6; therefore rejected under the same rationale. 
Non-adjacent time intervals as described by the inventor in the specification and drawings is disjoint periods of time (see FIG. 3). Claim 6 already goes over discriminating disjoint periods of time based on respective database history.

Regarding claim 15
Claim 15 is similar in scope to claim 1 therefore rejected under the same rationale. 
Additionally, Duffield teaches the computer-readable storage medium as [0005] “a non-transitory computer storage medium configured…”
Additionally, Colena teaches of selection based on a threshold availability criterion as [0153] “As another example, a time window prioritization method may include selecting a time window associated with a delinquency cost below a threshold value d. The parameter d may be configurable by a user and/or an application.”

Regarding claim 16
Claim 16 is similar in scope to claim 1 therefore rejected under the same rationale.
Claim 16 interpreted as querying one or more selected TSDBs comprising of querying the first TSDB of one or more TSDBs for monitoring data corresponding with the first time window without querying another TSDB. This is claim 1 without the iteration.

Regarding claim 17
Claim 17 is similar in scope to claim 1 therefore rejected under the same rationale.
Additionally Bellingan teaches a response to unknown data, query available databases to check for corresponding monitoring information. See Col 7 Lines 32-40, FIG. 5 “For example, database 504 might have an unknown schema configuration. An embodiment might generate an intermediate representation of the databases schema, and use it to generate a hash key or checksum value. The embodiment might then search a store of hash key or checksum values such as hash keys or checksums 512, 514 and 516. Depending on the granularity of the hash key or checksum, a matching value would indicate that the schema of database 504 matches, or is likely to match, one of schemas 506, 508 or 510.”

Regarding claim 18
Claim 18 is similar in scope to claim 6 and claim 15; therefore rejected under the same rationale.
Claim 6 goes over determining the greatest number of intersections and no operation is disclosed in the claims or disclosure, it would be obvious to arrive at the determination by counting the amount of intersections in a time window of a given TSDB which is the same as summing up the number of intersections of a TSDB and determining which TSDB has the greater number of intersections. 

Regarding claim 19, Duffield in view of Colena, further in view of Vutharkar teaches all the elements of claim 15. Duffield, Colena, and Vutharkar further teaches:
wherein the monitoring information comprises at least one central processing unit (CPU) 
Duffield, claim 1 “one or more hardware computer processors…”

utilization of a computing cluster node monitored by the group of TSDBs, 
Duffield, [0036] “The user computing device may provide information to the database server regarding the type of analysis desired by the user.”
User device providing information to database server is the database server monitoring user device for information which is utilization of several user devices.

and a random access memory (RAM) consumption of the computing cluster node.
Duffield, FIG. 1, FIG. 9, [0128] “The time series service 100 also includes a main memory 906, such as a random access memory (RAM), cache and/or other dynamic storage devices, coupled to bus 902 for storing information and instructions to be executed by processor(s) 904.”

Regarding claim 22, Duffield in view of Colena, further in view of Vutharkar teaches all the elements of claim 1. Duffield, Colena, and Vutharkar further teaches
omitting, by the system, a first TSDB of the group of TSDBs that is currently unavailable from performance of the iterations of the selecting of the new one of the group of TSDBs.
Vutharkar, [0038] “By repeating the receiving and storing operations 402, 404, the federation server 310 builds, over time, a temporal routing map 326 with routing data specifying time series of mappings between the targets and the respective monitoring-server instances. Since routing data is not needed for metrics data that are no longer retained on the monitoring-server instances 308 after passage of a set retention period, the federation server 310 may remove mappings that are older than a retention period from the routing map 326.”

Regarding claim 23,
Claim 23 is similar in scope to claim 22; therefore rejected under the same rationale.

Response to Arguments
Applicant’s Arguments, filed January 7th, 2022, have been fully considered, but are not persuasive.

Applicant argues on pages 11-13 of Applicant's Remarks that the cited references fail to teach the amended claims. The Examiner respectfully disagrees.

Vutharkar discloses in paragraph [0029], “FIG. 3, an example monitoring ecosystem 300 is shown to illustrate data flows, in accordance with various embodiments, between the monitoring system 302 and a plurality of monitoring targets 304 as well as between the monitoring system 302 and a client 306. The monitoring system 302 includes, in this example, a plurality of (e.g., as depicted, three) monitoring-server instances 308 that scrape (or otherwise collect metrics from) the targets 304 and a federation server 310 that, in turn, scrapes (or otherwise collects metrics from) the monitoring-server instances 308.” Accordingly, Vutharkar teaches in paragraph [0031], “At the monitoring system 302, the individual monitoring-server instances 308 aggregate at least some of the time-series metrics data 312 received from their respective targets 304 based on aggregation and recording rules to generate “level-0” aggregated metrics 314 (herein also “lower-level aggregated metrics”), which are themselves time-series metrics.” Therefore, it is believed that Vutharkar teaches maintaining a network connection of time-series databases because the data that is being monitored is time-series data, and the time-series data is being monitored from a database shard, and there is a network of connections being maintained in order to monitor the time-series data.
Also, Vutharkar teaches in paragraph [0031], that “A monitoring-server instance 308 scraping multiple shards of a target (e.g., multiple database shards) may, for instance, aggregate metrics across these shards. For example, from database metrics indicating whether the master replica within a given database shard is available or down, the monitoring-server instance 308 may create a level-0 metric specifying the “number of shards with master down.” Therefore, it is believed that Vutharkar teaches determining times when the time series databases are online and offline because the aggregate metrics indicates whether the database shards are available or down. 

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161
/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161